DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 8th, 2021 have been entered. Claims 1-11, and 16-20 remain pending in the application. Applicant’s amendments to the claims have overcome 102 and 103 Rejection previously set forth in the Final Office Action mailed January 6th, 2021 and are hereby withdrawn in light of their correction. The claims are in condition for allowance as set forth below.
Response to Arguments
Applicant’s arguments, see Applicant's Remarks: Claim Rejections -35 U.S.C 102 - Claims 5-8; 35 U.S.C 103 - Claim 1; and Allowable Subject Matter - Claim 13; pages 11-13), filed March 8th, 2021, with respect to the 102 rejection of claims 5-8 (and the 103 Rejections of claims 9 and 10), the 103 rejections of claim 1 (and dependents), and the allowable subject matter of claim 13 (directed to claim 11 and dependents) have been fully considered and are persuasive.  The 102 of January 6th, 2021 has been withdrawn. Examiner agrees with applicant that securing all borders of Hennessy would make the primary reference inoperable or unfit for its intended functions (as explicitly lined out in paragraphs 0011 and 0012) which otherwise necessitate at least one opening that facilitates the swapping/removal of materials in the dead air/containment space, and to otherwise ‘permanently secure the second/third sheet along the entire border’ would not permit swapping the material into and out of the space as Hennessy requires, therefore the previously asserted Rejections of record are overcome and withdrawn. Further, the claims are in condition for allowance as further set forth below.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-11, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As previously indicated in the Final Office Action mailed January 6th, 2021 (See paragraph 22 of the Final Office Action), the subject matter of claim 13 clearly established a border being permanently attached to the second sheet. Whereas the prior art (particularly the strongest prior art and base reference Hennessy) necessitated at least one side be open to facilitate the desired function of swapping or excavating the interior of the hammock body. While the sides could be closed such that they were secured and the second sheet member was permanently secured to an arbitrary span of the perimeter of the hammock bed, Hennessy still necessitated at least one open side to facilitate its desired functionality to swap materials into and out of the interior (As set forth in paragraphs 0011 and 0012 of Hennessey). The inclusion of any measure to permanently secure all sides of any retaining sheet of Hennessy would not facilitate the objects of the invention and render the combination unsatisfactory for the invention’s intended purpose. Therefore necessitating impermissible hindsight bias to achieve the claimed features of applicant’s invention. Examiner therefore finds agreement with Applicant’s Remarks concerning such a feature and therefore Hennessy is unfit to anticipate or make obvious on applicant’s invention.
After exhausting the field of search of the invention and consultation for further search, Hennessy was the strongest reference as presenting the requisite materials and relative arrangements (and synergized with combinations). However, in the absence of an art that can address the deficiencies of the invention, the only remaining arts that adequately utilized a dead air space was Lystrup et al. (or not be secured to the second sheet which would also not achieve the limitations of applicant’s invention.
Similar to Lystrup is Kearny (U.S. Pat. No. 2375792) that possesses the same deficiencies as Lystrup that cannot be overcome by modification in capacities identical to Lystrup.
It is concluded that the combination and limitation of applicant’s invention are considerable enough to overcome the best prior art at the conclusion of examination and would necessitate considerable modifications with primary and modifying references to attain applicant’s invention otherwise. No other art could be located that supplied the deficiencies previously noted concerning the features asserted by applicant, nor did they prove eminently configurable/combinable in light of the modes of operation of the art, where combinations thereof would become unpredictable or inconceivable in implementation or would otherwise necessitate impermissible hindsight bias to achieve. It is for these reasons and the reasons above that claims 1, 5, 11, and all dependent claims thereof are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/15/2021